            Case 1:21-cr-00029-TSC Document 15 Filed 06/08/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               :
                                                       :
                v.                                     :       Criminal Case No. 1:21-cr-29 (TSC)
                                                       :
HUNTER EHMKE,                                          :
                                                       :
         Defendant.                                    :


                      JOINT MOTION TO CONTINUE STATUS HEARING

         The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and the defendant Hunter Ehmke, by and through his attorney, Cara Halverson,

hereby file this Motion to Continue the Status Hearing that is currently scheduled for Friday, June

11, 2021. The parties request that the status be continued for approximately 90 days. As a basis

for this request, the parties state the following:

         At the last status hearing on April 16, 2021, defense counsel advised the Court, under seal,

as to certain assessments that were being conducted. 1 That process is still underway and defense

counsel advises that approximately 90 days will be necessary to complete it.

         The undersigned Assistant United States Attorney will be attending a family member’s

funeral on the morning of Friday, June 11, and thus will not be available for the presently set status

hearing on June 11. However, if the Court maintains the current schedule, another Assistant United

States Attorney will stand-in for the hearing.

         On June 8, 2021, the Pretrial Services Agency filed a status report indicating that Mr.

Ehmke is in compliance with his release conditions. See ECF Doc. 14.

         The parties further request that the Court find that the continuing assessment is good cause



1
 Since this aspect of the request was previously under seal, it is not further detailed here, however, defense counsel
can provide the Court with additional details under seal if the Court so requires.
                                                           1
           Case 1:21-cr-00029-TSC Document 15 Filed 06/08/21 Page 2 of 2




and that the time until the next status hearing should be excluded from the speedy trial calculation

in the interest of justice.

        The undesigned has conferred with defense counsel and Ms. Haverson has agreed to permit

the undersigned to file this motion on behalf of the parties.

        WHEREFORE, the parties respectfully request that the status hearing in this matter,

presently scheduled for June 11, 2021, be continued for 90 days and that the Court find that, in the

interest of justice, the time between now and the next status hearing be excluded from the speedy

trial calculation.



                                              Respectfully submitted on behalf of the parties,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                       By:    ______________________________
                                              Dineen A. Baker
                                              Assistant United States Attorney
                                              D.C. Bar No. 487820
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              202-252-6954
                                              dineen.baker@usdoj.gov




                                                  2
